107 F.3d 4
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.Pedro CARDONA, aka Memo, and Anibal Jesus Arango-Monsalde,aka Ivan, Defendants,Alvaro BETANCUR-ESTRADA, Defendant-Appellant.
No. 96-1242.
United States Court of Appeals, Second Circuit.
Feb. 12, 1997.

Appearing for Appellant:  Alvaro Betancur-Estrada, pro se, Butner, North Carolina.
Appearing for Appellee:  Patrick J. Smith, Assistant United States Attorney for the Southern District of New York, New York, New York.
Before OAKES, WINTER and CABRANES, Circuit Judges.


1
Alvaro Betancur-Estrada, pro se and incarcerated, appeals from Judge Cedarbaum's denial of his motion for a reduction in sentence.  Betancur-Estrada claims that he is entitled to a two-level decrease in his offense level, pursuant to Amendment 515 to the United States Sentencing Guidelines § 2D1.1(b) and Guidelines § 5C1.2, which took effect on November 1, 1995--after Betancur-Estrada was sentenced for a drug offense in April 1995.  The Sentencing Commission has authorized a retroactive reduction in imprisonment as a result of subsequent lowering of the guideline range only where the reduction results from one of the amendments listed in Section 1B1.10(c).  18 U.S.C. § 3582(c)(2).  Amendment 515 is not among the sections listed and thus has no retroactive application.


2
We therefore affirm.